Case 1:19-cr-10012-SOH Document 70                 Filed 07/06/21 Page 1 of 3 PageID #: 163




                         IN THE UNITED STATES DISTRICT COURT
                           WESTSERN DISTRICT OF ARKANSAS
                                 EL DORADO DIVISION


UNITED STATES OF AMERICA                                                                PLAINTIFF

v.                                    Case No. 1:19-cr-10012

JYRONURUS LEE MCCLAIN                                                                 DEFENDANT

                                              ORDER

       Before the Court is the Government’s Motion to Compel Photographs. ECF No. 62.

Defendant has filed a response to the motion. ECF No. 67. The Court finds this matter ripe for

consideration.

       The Government intends to offer certain video recordings as evidence at trial. The

Government alleges that some of these recordings show a confidential informant meeting with and

purchasing methamphetamine from Defendant. ECF No. 62, ¶ 3. According to the Government,

the video recordings reveal that the man from whom the informant made the purchase has a “large

and distinctive” tattoo on his left arm. ECF No. 62, ¶ 3. The Government requests an order

compelling Defendant to submit to the taking of photographs of his left arm for use at trial to assist

the jury in identifying whether the man shown in the video is Defendant. In response to the motion,

Defendant argues that requiring Defendant to submit to a photograph to be taken outside of court

would create evidence that is precluded by the Fourth and Fifth Amendments.

       The Fifth Amendment “protects a person only against being incriminated by his own

compelled, testimonial communications.” Fisher v. United States, 425 U.S. 391, 409 (1976); see

also Schmerber v. California, 384 U.S. 757, 760-65 (1966) (extraction of blood samples was

neither testimonial nor a communicative act implicating the right against self-incrimination). It

offers no protection “from the compelled production of physical evidence such as fingerprints,
Case 1:19-cr-10012-SOH Document 70                     Filed 07/06/21 Page 2 of 3 PageID #: 164




photographs, measurements, writing or speaking for identification, appearing in court, standing,

walking, or making a particular gesture.” United States v. Montgomery, 100 F.3d 1404, 1406 (8th

Cir. 1996). In the instant case, Defendant’s tattoo is an identifying physical feature, like a

handwriting or voice sample, fingerprint, or measurement. Accordingly, as long as evidence of

Defendant’s tattoo is being used for identification purposes, the Court finds that the evidence falls

outside the scope of the Fifth Amendment’s privilege of compulsory self-incrimination. See

United States v. Dionisio, 410 U.S. 1, 6 (1973) (“It has been long held that the compelled display

of identifiable physical characteristic infringes no interest protected by the privilege against

compulsory self-incrimination.”); United States v. Velasquez, 881 F.3d 314, 337-38 (5th Cir. 2018)

(“If a tattoo is simply relied upon to identify a defendant, then the Fifth Amendment privilege

against self-incrimination is not offended.”).

        The Fourth Amendment guarantees that all people shall be “secure in their persons, houses,

papers, and effects, against unreasonable searches and seizures.” U.S. Const. amend. IV. “[T]he

obtaining of physical evidence from a person involves a potential Fourth Amendment violation,”

however “the Fourth Amendment provides no protection for what ‘a person knowingly exposes to

the public, even in his own home or office.’” Dionisio, 410 U.S at 8, 14 (quoting Katz v. United

States, 389 U.S.347, 351 (1967)).        “Courts applying this principle have suggested that the

protection of the fourth amendment may be wholly denied to voices, faces, and fingerprints.” Pace

v. City of Des Moines, 201 F.3d 1050, 1053 (8th Cir. 2000). However, Eighth Circuit caselaw

does not support a generalized rule that Fourth Amendment protections do not apply to body parts

that are often but not always visible to the public, such as one’s arm. Thus, the Court will consider

the balancing factors set out in Bell v. Wollfish, 441 U.S. 520 (1979). “Under Bell, courts must

consider (1) the justification for initiating the search, (2) the scope of the particular intrusion, (3)



                                                   2
Case 1:19-cr-10012-SOH Document 70                     Filed 07/06/21 Page 3 of 3 PageID #: 165




the place in which the search is conducted, and (4) the manner in which it is conducted.” Schmidt

v. City of Bella Villa, 557 F.3d 564, 572 (8th Cir. 2009) (citing Bell, 441 U.S. at 559). “These

factors are used to balance the need for a particular search with the rights of the individual being

searched.” Id.

            In the instant case, the Government seeks a photograph of the tattoo on Defendant’s left

arm for identification purposes at trial.       The intrusion in this case would be minimal, as

photographing his arm would at most require Defendant to lift his sleeve or remove his arm from

his shirt. Defendant would be no more exposed than necessary to permit photographing of the

tattoo. The photographing of Defendant’s tattoo would be done in private by one male law

enforcement officer. Thus, the Court finds that requiring Defendant to submit to a non-intrusive

photograph of his left arm for use at trial as identification evidence is reasonable and does not

violate Defendant’s Fourth Amendment rights.

            Accordingly, the Court finds that the Government’s motion (ECF No. 62) should be and

hereby is GRANTED.             The Court will allow the Government to obtain photographs of

Defendant’s left arm in accordance with the procedures outlined in the instant motion. ECF No.

62, ¶10. These photographs shall be taken prior to the commencement of the trial in this matter.

This order should not be interpreted as a ruling on the admissibility of the photographs as evidence

at trial.

            IT IS SO ORDERED, this 6th day of July, 2021.

                                                               /s/ Susan O. Hickey
                                                               Susan O. Hickey
                                                               Chief United States District Judge




                                                   3
